t c memo united_states tax_court lee w yates and wendy s yates petitioners v commissioner of internal revenue respondent docket no filed date bruce j berger for petitioner andrew p crousore for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in all section references are to the internal_revenue_code as amended unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure petitioners' federal income taxes as well as accuracy-related_penalties in the following amounts accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number the issues for decision are whether petitioners' horse-breeding activities constitute an activity engaged in for profit for the purposes of sec_162 and sec_183 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in clovis california during the years in issue petitioners were each employed full time as registered nurse supervisors since petitioners also operated a medical legal consulting firm the firm reviewed medical charts upon request petitioners reported combined gross_income from this employment during the period through in the following amounts year amount dollar_figure big_number big_number big_number petitioners also reported consulting income on line of form sec_1040 for and in the amounts of dollar_figure and dollar_figure in petitioners bought a horse as a gift_for their daughter prior to purchasing the horse petitioners attended a to 8-week course on equine care and maintenance while attending the class they met dr keith lane who introduced petitioners to the paso fino a breed of horse possessing a smooth gait and agreeable disposition in petitioners decided to breed paso fino horses and commenced operating the silk oak paso fino ranch silk oak petitioners established silk oak on dollar_figure acres of property where their personal_residence was located petitioners had acquired the land for dollar_figure in and constructed a residence at a cost of dollar_figure in the same year the parties agree that at the time of trial the fair_market_value of the property was dollar_figure before beginning the operation of silk oak petitioners met with several successful breeders of paso fino horses who convinced petitioners that they could profitably run a paso fino ranch petitioners were advised on such topics as basic horse care showing advertising cost control and breeding cliff hathaway an appraiser hired by petitioners determined the value of the property by comparing the sale prices of similar personal residences recently sold in the area petitioners also met with an accountant who assisted petitioners in setting up a bookkeeping system and separate checking accounts petitioners however did not draft a detailed business plan and did not compute any written financial projections by early petitioners owned purebred paso fino horses and had owned a maximum of petitioners have also sold five horses since establishing silk oak the horses owned by silk oak at the date of trial their acquisition costs and their estimated values are as follows name acquisition_cost estimated f m v mancebo de coral dollar_figure dollar_figure--big_number la hija del centaur big_number big_number vitrina del dulce big_number big_number -big_number reya de seda foaled big_number --big_number el coete de seda foaled big_number --big_number alas de seda foaled big_number --big_number elegancia de seda foaled big_number --big_number latina de seda foaled big_number --big_number total big_number big_number -big_number the five horses sold by petitioners including original acquisition costs and selling prices are as follows name acquisition_cost sale price gain cobre de seda foaled dollar_figure dollar_figure noche caliente -0- fernando bravo dollar_figure big_number big_number tuaca del centaur big_number big_number big_number sombra de seda foaled -0- -0- total big_number big_number big_number from to petitioners reported income and expenses relating to the operation of silk oak on schedule c in the following amounts year ranch expense sec_1 gross_income ranch losses --- --- dollar_figure --- --- big_number --- --- big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number the record does not include information regarding petitioners' income and expenses for and the stipulation of facts miscalculated total losses as dollar_figure petitioners deducted the losses resulting from the operation of silk oak respondent disallowed petitioners' deductions for and concluding that petitioners did not engage in the running of silk oak with the requisite profit_motive petitioners have hired professional trainers to work with their horses averaging to months per horse to increase profitability petitioners have improved their own abilities to personally train their horses thereby mitigating the expenses of hiring an outside trainer in addition petitioners have sought to increase profitability by breeding up ie breeding their horses to horses with stronger pedigrees petitioners have advertised their horses for sale in the local newspaper have posted flyers offering their horses for sale or stud services and have participated in various horse shows furthermore in and petitioners were seeking to sell their ranch in california and relocate to texas where purportedly lower costs and a better market for paso fino horses render profitability more likely opinion taxpayers seeking to deduct expenses under sec_162 must establish that the underlying activity was engaged in for an actual and honest profit objective 78_tc_642 affd without published opinion 702_f2d_1205 d c cir if a taxpayer's activity is deemed not to be engaged in for the purposes of earning a profit the deductibility of expenses resulting from the activity is restricted by sec_183 particularly sec_183 provides that expenses which result from an activity_not_engaged_in_for_profit and which would be allowable only if the activity were engaged in for profit are deductible only to the extent of income derived from the activity generally taxpayers bear the burden of proving that the activities in question were entered into for a profit rule a 72_tc_411 affd without published opinion 647_f2d_170 9th cir to determine whether a taxpayer has entered into an activity for a profit we must consider all of the facts and circumstances placing greater weight upon objective facts than upon a taxpayer's mere statements of intent dreicer v commissioner supra pincite nevertheless there is no requirement that the taxpayer reasonably expect profits from the activity in question 90_tc_960 affd without published opinion 899_f2d_18 9th cir sec_1_183-2 income_tax regs provides nine factors to be considered when determining whether an activity is engaged in for profit these are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation that may be present no single factor is controlling 86_tc_360 sec_1 b income_tax regs we will separately discuss each factor the manner in which petitioners carried on the horse- breeding activity taxpayers who carry on the activity in question in a businesslike manner and maintain complete and accurate books_and_records are more likely to establish that the activities in question were engaged in for a profit sec_1_183-2 income_tax regs the record indicates that petitioners maintained thorough accounts of revenue and expenditures connected with silk oak's operations using a computer_program recommended by their accountant petitioners also maintained separate_accounts for silk oak's finances respondent concedes that petitioners maintained books_and_records in a businesslike manner petitioners' detailed bookkeeping does not by itself indicate an intent to generate a profit golanty v commissioner supra pincite a lack of profit_motive may exist where a taxpayer fails to abandon unprofitable methods change operations or adopt new techniques in an attempt to improve profitability sec_1_183-2 income_tax regs accordingly the maintenance of detailed books_and_records may reveal the mere trappings of a profit business particularly when a taxpayer fails to produce income statements profit plans or business plans created to alter operations in an attempt to reverse mounting losses osteen v commissioner tcmemo_1993_519 affd in part and revd in part 62_f3d_356 11th cir in this instance petitioners commenced operation of silk oak with neither expertise in running a profitable ranch nor a detailed written plan fashioned to enable them to earn a profit petitioners however contend that before conducting any ranching activities they consulted with individuals who have had some success in breeding paso fino horses petitioners also argue that since commencing operation of silk oak they have attempted to increase profitability by improving their training techniques enhancing the bloodlines of their foals and proposing a move of their ranching activities to texas where expenses are purportedly lower respondent asserts that petitioners' testimony concerning advice received from other paso fino breeders was vague and self-serving and yielded no written business plan likewise respondent contends that petitioners offered no specific evidence to establish that a relocation to texas would enhance profit opportunities furthermore respondent maintains that silk oak's consistent losses indicate that the changes implemented by petitioners were modest and have had little impact the record indicates that expenses and losses have steadily increased over time and petitioners have not presented a detailed written profit plan although petitioners sought advice from several successful paso fino breeders their testimony in this regard was vague and the meetings yielded no concrete plan of operation petitioners decided to commence operation of silk oak with little concept of the expenses involved or of the steps involved to achieve cost efficiency and an eventual profit daley v commissioner tcmemo_1996_259 furthermore in the face of mounting losses petitioners have failed to materially alter their operations or their prospects of generating profits golanty v commissioner supra pincite with respect to their proposed move to texas petitioners have failed to introduce specific evidence to indicate that increased profit potential would result for this reason we regard petitioners' expectations of enhancing profitability by moving to texas as being too speculative to support their position accordingly we find that this factor favors respondent the expertise of petitioners or their advisors preparing to enter into an activity by extensively studying accepted business economic and scientific practices as well as consulting with experts may indicate that the taxpayer has a profit_motive sec_1_183-2 income_tax regs while we have found that petitioners have knowledge of paso fino horses they did not engage in the activity with expertise about running a profitable ranch the record indicates that the to 8-week course in which petitioners enrolled narrowly pertained to horse care and maintenance and did not instruct petitioners in regard to the day-to-day operations of a profitable ranch this factor favors respondent the time and effort expended by petitioners in carrying on the activity taxpayers expending substantial amounts of personal time in conducting an activity particularly where there is no recreational element involved are more likely to be deemed to have engaged in the activity for profit sec_1_183-2 income_tax regs while withdrawal from an occupation to spend more time on the activity suggests a profit_motive taxpayers who spend limited amounts of time on an activity may nevertheless possess the requisite profit_motive if they use the services of qualified persons thus the fact the petitioners were employed full-time as registered nurses does not necessarily preclude a finding that they bred horses with a profit_motive petitioners credibly maintain that they and their daughter have averaged a total of to hours per week on the care and training of their horses as well as on the maintenance of silk oak silk oak is a modest ranch and we believe that petitioners performed much of the necessary and unpleasant labor themselves therefore despite petitioners' full-time employment as registered nurse supervisors during the years in issue we find that this factor favors petitioners the expectation that assets used in the activity may appreciate in value the term profit may contemplate appreciation in the value of assets including land used in the activity sec_1 b income_tax regs petitioners argue that the increased value of the property where silk oak is located should be considered to offset past losses in this instance however the appreciation in value of silk oak must derive from petitioners' ranching activities rather than from independent factors stubblefield v commissioner tcmemo_1988_480 ruben v commissioner tcmemo_1986_260 affd without published opinion 852_f2d_1290 9th cir petitioners purchased and held the property as a personal_residence for years before converting it into a ranch silk oak still serves as petitioners' residence and the valuation in question stipulated by the parties used a market comparison approach to real_estate_valuation the properties used by the appraiser in comparison to petitioners' property were residential properties rather than ranches the appreciation of the real_estate in question therefore is based upon its use_as_a_residence rather than as a horse ranch ruben v commissioner supra consequently we will not consider the real_estate as an appreciated asset held by petitioners to offset silk oak's losses id petitioners also argue that they had hoped that appreciation in the value of their horses would yield a profit in the future petitioners' losses from the operation of silk oak total dollar_figure at the time of trial petitioners owned eight horses and had never generated more than dollar_figure in profit from the sale of any one horse even if their entire stock of horses were liquidated at fair_market_value the maximum profit generated would be dollar_figure it is therefore unlikely that petitioners will generate any profits from the sale of their horses in the near future that would recoup more than a fraction of the past losses this factor favors respondent the success of petitioners in carrying on other similar or dissimilar activities the fact that a taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable may indicate a profit_motive with respect to the activity in question regardless of recent profits sec_1_183-2 income_tax regs before commencing the operation of silk oak petitioners had never run a profitable ranch and had little knowledge of the business we therefore conclude that this factor favors respondent petitioners' history of income and losses with respect to the activity the presence of consistent losses militates against a finding that an activity was engaged in for a profit sec_1_183-2 income_tax regs an activity however may be deemed to be engaged in for profit despite a history of losses in initial or startup stages id therefore if losses continue to be sustained beyond the period which is normally necessary to bring the operation into profitable status we will consider such losses as an indication of a lack of profit_motive golanty v commissioner t c pincite with respect to horse-breeding we stated in golanty v commissioner supra pincite quoting 45_tc_261 affd 379_f2d_252 2d cir the presence of losses in the formative years of a business particularly one involving the breeding of horses is not inconsistent with an intention to achieve a later profitable level of operation bearing in mind however that the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years in this instance petitioners sustained substantial losses from their horse-breeding activities for years from to the aggregate net losses over the course of these years was dollar_figure losses grew steadily over the first years of operation petitioners' operating_expenses in each of the years in issue exceeded dollar_figure while they have never realized a profit greater than dollar_figure on the sale of any one horse it is therefore unlikely that petitioners will generate sufficient profits from the activity to make up for past losses despite petitioners' sincere devotion to the operation of silk oak we find this to be highly probative evidence that petitioners do not expect their horse-breeding activity to become profitable see id this factor favors respondent the amount of occasional profits if any which are earned the amount of profits generated in relation to the amount of losses_incurred and in relation to the taxpayer's investment and the value of the assets used in the activity may suggest the taxpayer's intent sec_1_183-2 income_tax regs from to petitioners generated a net gain of dollar_figure from the sale of four horses and two goats and dollar_figure from the use of their land for grazing petitioners' sporadic revenues from the operation of silk oak have been de_minimis when compared to the dollar_figure in expenses_incurred bischoff v commissioner tcmemo_1995_34 accordingly this factor favors respondent the financial status of petitioners the fact that a taxpayer does not have substantial income from sources other than the activity may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs in this case petitioners' income from their nursing supervisory activities totaled dollar_figure in and dollar_figure in petitioners' income is sufficient to produce a comfortable standard of living even upon consideration of the losses_incurred in the operation of silk oak golanty v commissioner supra we also note that the losses reported from the operation of silk oak provided petitioners with substantial tax benefits id pincite this factor favors respondent the elements of personal pleasure or recreation that may be present the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs the existence of personal pleasure for the taxpayer however does not compel a finding that the activity was not engaged in for profit 59_tc_312 conversely the existence of hard work is not enough to distinguish a profit- seeking activity from a hobby borsody v commissioner tcmemo_1993_534 affd per curiam 92_f3d_1176 4th cir osteen v commissioner tcmemo_1993_519 the care and maintenance of horses demands a large measure of laborious and unpleasant work petitioners were responsible inter alia for mucking and cleaning the stalls grooming the horses and caring for mares which had recently foaled however while we do not reject petitioners' contention that the day to day operation of silk oak demands a great deal of hard work we note that petitioners' introduction into horse breeding was precipitated by their daughter's love of horses we also believe that petitioners were partially motivated by personal reasons in engaging in the horse-breeding activities both enjoying life on a farm and using the horses for recreational pleasure this factor favors neither party given a consideration of all relevant factors we conclude that petitioners did not engage in the operation of silk oak with the intent of generating a profit we therefore sustain respondent on this issue accuracy-related_penalty under sec_6662 respondent determined that petitioners are liable for the accuracy-related_penalty provided under sec_6662 the accuracy-related_penalty is equal to percent of any portion of an underpayment attributable to a taxpayer's negligence or disregard of rules and regulations sec_6662 and b the term negligence includes any failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 respondent's determination imposing the accuracy-related_penalty is presumed correct and petitioners bear the burden of proving that they are not liable for the accuracy-related_penalty imposed by sec_6662 rule a 92_tc_501 although we have sustained respondent's determination that petitioners did not have the requisite profit objective we find that petitioners were not negligent petitioners claimed the deductions relating to silk oak with a reasonable and good_faith application of the law accordingly we do not sustain respondent's determination that petitioners are liable for the accuracy-related_penalty under sec_6662 connolly v commissioner tcmemo_1994_218 affd without published opinion 58_f3d_637 5th cir to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the penalties
